Citation Nr: 0321617	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-17 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
throat injury. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1969 to February 
1972.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  In January 2001, the Board 
remanded this claim to the RO for additional development.

In the Introduction section of a Remand issued in January 
2001, the Board indicated that there were only two issues on 
appeal: entitlement to service connection for residuals of a 
throat injury and entitlement to service connection for PTSD.  
In that remand, the Board explained that it did not appear 
that the veteran wished to reopen his previously denied claim 
of entitlement to service connection for schizophrenia.  
However, upon review by the undersigned, the Board finds that 
based on hearing testimony the veteran presented in June 
1999, the veteran acknowledged this issue as a matter on 
appeal.  Inasmuch as it has been properly prepared for 
appellate review, the Board has added it to the title page of 
this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the claims' equitable 
dispositions.

2.  The veteran does not currently have residuals of a throat 
injury.

3.  The veteran has been diagnosed with PTSD.

4.  The veteran did not engage in combat with the enemy.

5.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor. 

6.  In May 1995, the RO denied the veteran's claim of 
entitlement to service connection for schizophrenia.

7.  The RO notified the veteran of the May 1995 decision and 
of his appellate rights with regard to that decision, but the 
veteran did not appeal. 

8.  The evidence associated with the claims file subsequent 
to the RO's May 1995 decision is neither cumulative or 
redundant, but it does not bear directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, it is 
not so significant that it must be considered to decide 
fairly the merits of the claim.   


CONCLUSIONS OF LAW

1.  Residuals of a throat injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002). 

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.304(f) (2002). 

3.  The May 1995 decision, in which the RO denied entitlement 
to service connection for schizophrenia, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.  §§ 20.302, 20.1103 
(2002).

4.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for residuals of a throat 
injury and PTSD and whether he has submitted new and material 
evidence to reopen a previously denied claim of entitlement 
to service connection for schizophrenia.  In a rating 
decision dated September 1998, the RO denied the veteran 
entitlement to these benefits, and thereafter, the veteran 
appealed the RO's decision.  

During the pendency of the appeal, specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)).  The VCAA eliminates the need 
for a claimant to submit a well-grounded claim and redefines 
the obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
The law was made applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment of the VCAA, and which were not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a letter dated March 
2002 and a Remand dated January 2001, the RO and the Board, 
respectively, notified the veteran of the change in the law 
and indicated that his claims were being developed and would 
be reconsidered pursuant to that law.  As explained below, 
thereafter, the RO took action consistent with the 
notification and assistance provisions of the VCAA and then, 
in a supplemental statement of the case issued in March 2003, 
reconsidered the veteran's claims pursuant to the VCAA.  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 10 Vet. 
App. 183 (2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  For 
instance, in a letter dated June 1999, the RO informed the 
veteran that while it was his ultimate responsibility to 
secure evidence in support of his claim, the RO would assist 
the veteran by requesting evidence on his behalf.  The RO 
indicated that it had already requested records from several 
private treatment providers.  In a Remand dated January 2001, 
the Board informed the veteran that additional information 
was needed to decide his claim.  The Board specifically 
referred to the type of evidence that the veteran could file 
in support of his claim for service connection for PTSD 
secondary to personal assault.  The Board also indicated that 
medical treatment records needed to be obtained and VA 
examinations needed to be conducted to determine the etiology 
of the veteran's claimed disorders.  In a letter dated 
February 2001, the RO requested the veteran to comply with 
the Board's Remand by identifying the names and addresses of 
all pertinent treatment providers, the conditions treated and 
the dates of the treatment, and by completing and returning 
the enclosed forms to permit release of his treatment records 
to VA.  In a letter dated March 2002, the RO again informed 
the veteran of the type of evidence that would be helpful in 
supporting his claim for service connection for PTSD based on 
personal assault.  In a letter dated December 2002, the RO 
informed the veteran that he was being scheduled for a VA 
examination, that he should contact the medical center if he 
could not attend, and that a failure to attend might have an 
adverse impact on his claims. 

In addition, in a rating decision dated September 1998, a 
letter notifying the veteran of that decision, a statement of 
the case issued in August 1999, and a supplemental statement 
of the case issued in March 2003, the RO informed the veteran 
of the reasons for which his claims had been denied and of 
the evidence still needed to substantiate his claims, 
notified him of all regulations pertinent to his claims, 
including those involving VA's duties to notify and assist, 
and provided him an opportunity to submit additional evidence 
and to present additional argument, including in the form of 
hearing testimony, in support of his claims.  

As required by the VCAA, VA also fulfilled its duty to assist 
the veteran in obtaining and fully developing all of the 
evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  For instance, the 
RO endeavored to secure and associate with the claims file 
all evidence identified by the veteran as being pertinent to 
his claims, including VA and private treatment records, and 
since then, the veteran has not identified any other 
outstanding evidence that needs to be secured.  The RO also 
endeavored to develop the medical evidence to the extent 
necessary to decide equitably the veteran's claims.  For 
instance, in December 2002, it provided the veteran an 
opportunity to report for VA examinations, during which 
examiners were to discuss the nature and etiology of the 
veteran's claimed disorders.  Although notice of the 
examinations was sent to the veteran's then current address 
of record, the veteran did not attend.  

The veteran's representative argues that the veteran might 
have had good cause for his failure to attend the 
examinations and that VA should have informed the veteran of 
the consequences of his inaction.  First, as previously 
indicated, in a letter dated December 2002, the RO informed 
the veteran that he was being scheduled for a VA examination, 
that he should contact the medical center if he could not 
attend, and that a failure to attend might have an adverse 
impact on his claims.  Second, the veteran never contacted 
the medical center or the RO prior to, or after, the 
examination date to explain the reasons for his failure to 
attend.

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and, to the extent possible 
given the veteran's failure to cooperate, obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions, the Board must now decide the merits 
of those claims.

I.  Claims for Service Connection

The veteran seeks service connection for residuals of a 
throat injury and PTSD. Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. 
§ 3.303(a) (2002).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).



A.  Residuals of a Throat Injury

The veteran had active service from June 1969 to February 
1972.  In written statements submitted in support of his 
claims and during a hearing held at the RO in June 1999, the 
veteran asserted that he was strangled by his roommate in 
1971, and that since that time, he has had problems with his 
throat.  These problems allegedly include an inflamed throat, 
a need to vomit, belch, and cough, difficulty brushing his 
teeth, and a tendency to gag. 

The veteran's service medical records indicate that the 
veteran was seen twice in service for a sore throat, in July 
1970 and July 1971.  In July 1970, his throat was noted to be 
mildly inflamed and warm salt water gargles were recommended.  
In July 1971, in addition to the sore throat, the veteran was 
noted to have a productive cough and draining sinuses; 
Dimetapp and Robitussin were recommended.  On neither 
occasion was there any indication that the sore throats were 
the result of trauma or assault.  On discharge examination 
conducted in February 1972, however, he did not report, and 
the examiner did not note, any throat abnormalities.  

Since his discharge from service, the veteran has undergone 
one VA examination and sought VA and private outpatient and 
inpatient treatment.  During the examination and treatment 
visits, however, he did not report, and no examiner noted, 
any abnormalities related to the throat. 

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
assertions establishing that he currently has residuals of a 
throat injury.  Unfortunately, these assertions, alone, may 
not be considered a competent diagnosis of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of a throat injury.  Based 
on this finding, the Board concludes that residuals of a 
throat injury were not incurred in or aggravated by active 
service.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for residuals of a 
throat injury.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application. 

B.  PTSD

The veteran asserts that he developed PTSD as a result of a 
stressor he experienced during active service.  This stressor 
involved a personal assault by a fellow serviceman.  
Allegedly, in 1971, the veteran was strangled by his 
roommate, R.G., while serving at Cecil Field Air Base.   

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
was amended while the veteran's appeal was pending, effective 
March 7, 2002.  This amendment addresses the type of evidence 
that may be considered relevant in corroborating the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (codified at 38 C.F.R. § 
3.304(f) (2002)).  

As previously indicated, where the law or regulations change 
while an appeal is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas, 1 Vet. App. at 312-313.  In this case, in 
a March 2002 letter and a January 2001 Remand, the RO and the 
Board, respectively, notified the veteran of this change and 
indicated that the RO would be developing the veteran's PTSD 
claim in compliance with the amended regulation.  Thereafter, 
the RO indeed developed and reconsidered the veteran's PTSD 
claim pursuant to the amended regulation.

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2002). 

In this case, following the veteran's discharge from service, 
the veteran regularly sought VA and private treatment of 
psychiatric symptoms.  During one treatment visit, in January 
1992, an examiner diagnosed PTSD.  This diagnosis is 
sufficient to satisfy the first prong of the aforementioned 
regulatory provision.  This evidence does not satisfy the 
second element of a PTSD claim, however, because it does not 
link the veteran's PTSD to any stressful incident he 
reportedly experienced during service.  Even assuming the one 
examiner who diagnosed the veteran with PTSD had linked that 
disease to the veteran's alleged in-service stressor, the 
veteran's claim would still fail.  The record does not 
include credible supporting evidence that that in-service 
stressor occurred.  

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2002).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).   

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, the veteran does not allege that his PTSD 
developed because he engaged in combat.  Rather, he alleges 
that it developed after he suffered a personal assault in 
service.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

The veteran has provided nothing more than general assertions 
regarding his alleged stressor so that an attempt at 
verifying that stressor could not be made.  As previously 
indicated, the RO notified the veteran of the type of 
evidence that would be helpful in supporting his claim that 
he suffered a personal assault in service, but the veteran 
never responded to the RO's request for such evidence. 

Inasmuch as the veteran has not alleged that he engaged in 
combat and his PTSD symptoms have not been attributed to a 
verified in-service stressor, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. 

II.  Claim to Reopen

The veteran seeks to reopen his previously denied claim of 
entitlement to service connection for schizophrenia.  The RO 
denied the veteran service connection for schizophrenia in a 
rating decision dated May 1995.  The RO based its denial on 
the following findings: (1) There is no medical evidence that 
the veteran had schizophrenia in service; (2) There is no 
medical evidence that the veteran had schizophrenia within a 
year of his discharge from service; and (3) The veteran first 
received psychiatric treatment in 1987.  In denying the 
veteran's claim, the RO considered the veteran's service 
medical records, a VA examination report and VA and private 
treatment records.  The RO notified the veteran of the May 
1995 decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.  The May 1995 decision is thus final.  38 U.S.C.A. 
§ 7105 (West 2002).  

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's August 1998 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2002); see 
also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002) (effective for claims 
filed as of August 29, 2001)); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner developed by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's May 1995 decision includes VA and 
private treatment records and statements of the veteran and 
his representative.  The Board finds that this evidence is 
new as it is neither cumulative, nor redundant.  The Board 
does not, however, find that this evidence is material as it 
does not bear directly and substantially upon the specific 
matters under consideration, and by itself or in connection 
with evidence previously assembled, it is not so significant 
that it must be considered to decide fairly the merits of the 
claims.  The Board bases these findings on the fact that the 
newly submitted medical records show only that the veteran 
continues to receive treatment for psychiatric complaints, 
which examiners most often attribute to schizophrenia.  These 
records do not establish that the veteran had schizophrenia 
in service, within one year of discharge, or at any time 
prior to 1987.  The absence of this type of evidence formed 
the bases of the RO's denial of the veteran's claim in May 
1995.   

Having determined that new and material evidence has not been 
submitted, the Board may not reopen the veteran's previously 
denied claim of entitlement to service connection for 
schizophrenia.  Rather, the Board must deny this claim. 




ORDER

The claim of entitlement to service connection for residuals 
of a throat injury is denied. 

The claim of entitlement to service connection for PTSD is 
denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for schizophrenia 
is denied.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

